
	
		II
		111th CONGRESS
		2d Session
		S. 3226
		IN THE SENATE OF THE UNITED STATES
		
			April 19, 2010
			Mr. Brown of Ohio (for
			 himself, Mr. Carper,
			 Ms. Collins, Ms. Snowe, and Mr.
			 Kaufman) introduced the following bill; which was read twice and
			 referred to the Committee on Energy and
			 Natural Resources
		
		A BILL
		To require the Secretary of Energy to take actions to
		  stimulate the emergence of an offshore wind power industry in the United
		  States, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Program for Offshore Wind Energy
			 Research and Development Act of 2010 or the
			 POWERED Act of
			 2010.
		2.FindingsCongress finds that—
			(1)as of the date of enactment of this Act,
			 there are no installed offshore wind power projects in the United
			 States;
			(2)according to the
			 Eastern Wind Integration and Transmission Study, high penetrations of wind
			 generation are technically feasible with the expansion of transmission
			 infrastructure; and
			(3)to generate 20
			 percent of the electricity generation of the United States from wind by 2030,
			 as described in the report entitled 20 Percent Wind Energy by
			 2030 and prepared by the Secretary, technological advances for offshore
			 wind power will be required to enable cost reduction and performance
			 improvement.
			3.DefinitionsIn this Act:
			(1)Offshore wind
			 powerThe term offshore wind power means the
			 generation of electricity from the deployment of wind turbines in the Great
			 Lakes and other inland navigable waters or in coastal waters of the United
			 States, including the territorial sea, the exclusive economic zone, and the
			 outer Continental Shelf.
			(2)ProgramThe
			 term Program means the Offshore Wind Power Research and
			 Development Program established under section 5.
			(3)RoadmapThe
			 term roadmap means an integrated plan for achieving a substantial
			 economically self-supporting offshore wind power industry in the United States
			 during the near-term period of up to 2 years, the mid-term period of up to 7
			 years, and long-term period of up to 10 years beginning on the date of
			 enactment of this Act.
			(4)SecretaryThe
			 term Secretary means the Secretary of Energy.
			4.Roadmap to an
			 offshore wind power future
			(a)In
			 generalNot later than 120 days after the date of enactment of
			 this Act, in accordance with subsection (c), the Secretary shall initiate the
			 development of a comprehensive roadmap to assist and coordinate offshore wind
			 power implementation efforts.
			(b)ComponentsAt
			 a minimum, the roadmap shall include—
				(1)a compilation and
			 synthesis of the previous analyses that have been conducted in the United
			 States examining the potential for offshore wind power;
				(2)(A)an assessment of the
			 technological advances and research needed to make offshore wind power turbines
			 more cost competitive (both in initial installation and in ongoing
			 maintenance); and
					(B)recommendations on Federal support to
			 promote research and demonstration projects (including deepwater facilities) to
			 achieve the advances;
					(3)(A)an assessment of the
			 various policy supports that would promote the United States marketplace for
			 offshore wind power energy, taking into consideration best practices from
			 international programs, including—
						(i)feed-in tariff programs;
						(ii)grid access policies;
						(iii)support to improve the
			 transmission capacity of the electrical grid to absorb power from large
			 offshore wind energy projects;
						(iv)policies for streamlining project
			 approval and contractual agreements; and
						(v)domestic content requirements for
			 wind farm developers; and
						(B)recommendations on Federal and State
			 policies that should be enacted to prudently promote offshore wind power in the
			 United States;
					(4)(A)an assessment of the
			 offshore wind power permitting system (including the requirements for securing
			 permits for both inland and coastal waters); and
					(B)recommendations on appropriate
			 administrative and regulatory changes to encourage and streamline offshore wind
			 power development in the United States while responsibly safeguarding the
			 public interests and environmental considerations;
					(5)an assessment of
			 the resources that will be required to develop the infrastructure necessary to
			 build offshore wind power farms, including—
					(A)(i)an assessment of the
			 suitability of the United States fleet for installation of offshore wind power
			 turbines and associated foundations and transmission lines; and
						(ii)an examination of the costs and
			 technology for alternative designs of ships and barges that may need to be
			 constructed (including potential domestic suppliers of the ships and
			 barges);
						(B)an assessment of
			 dock, crane, and laydown requirements for building offshore wind power and the
			 capabilities of United States ports relative to those requirements (including
			 associated costs of any necessary expansions); and
					(C)(i)an assessment of
			 specific skill-sets of personnel needed to install and maintain offshore wind
			 power in the United States;
						(ii)an estimate of the required
			 quantities of workers required to keep pace with the anticipated expansion of
			 the domestic offshore wind power market; and
						(iii)a description of training and
			 curricula required to produce the necessary workforce;
						(6)an assessment
			 of—
					(A)the manner in
			 which winter ice flows affect offshore wind power turbine towers; and
					(B)the necessary
			 technology (including costs) to mitigate any potential negative impacts;
					(7)an assessment of
			 the various domestic manufacturing entities that can be involved in supplying
			 offshore wind power turbines and components, including the necessary capital
			 required to convert the existing operations of the entities to support the
			 offshore wind power industry;
				(8)an assessment
			 of—
					(A)the energy
			 storage requirements that may be needed to establish offshore wind
			 installations; and
					(B)the supply chain
			 availability of current technologies to meet the energy storage requirements;
			 and
					(9)an assessment
			 of—
					(A)freshwater
			 offshore wind potential; and
					(B)deepwater
			 offshore wind potential, including—
						(i)designs of
			 floating offshore wind turbine systems;
						(ii)manufacturing
			 and deployment logistics; and
						(iii)suitable
			 locations for demonstration projects.
						(c)Consultation
			 requirementsIn carrying out subsection (b), the Secretary
			 shall—
				(1)in consultation
			 with the Secretary of the Interior, carry out subsection (b)(4); and
				(2)in consultation
			 with the Secretary of Commerce, carry out subsection (b)(6).
				(d)ReportNot
			 later than 180 days after the enactment of this Act, the Secretary shall submit
			 a report that describes the roadmap and makes any recommendations to—
				(1)the Committee on
			 Energy and Natural Resources of the Senate;
				(2)the Committee on
			 Environment and Public Works of the Senate;
				(3)the Committee on
			 Commerce, Science, and Transportation of the Senate;
				(4)the Committee on
			 Energy and Commerce of the House of Representatives;
				(5)the Committee on
			 Natural Resources of the House of Representatives; and
				(6)the Committee on
			 Transportation and Infrastructure of the House of Representatives.
				5.Offshore Wind
			 Power Research and Development Program
			(a)In
			 generalNot later than 120 days after the date of enactment of
			 this Act, in accordance with subsection (e), the Secretary shall establish the
			 Offshore Wind Power Research and Development Program to assist and coordinate
			 offshore wind power analysis and offshore wind power implementation efforts
			 consistent with the roadmap developed under section 4.
			(b)Research,
			 development, and demonstration centers
				(1)In
			 generalUnder the Program, in accordance with paragraph (2), the
			 Secretary shall award, on a competitive basis with an emphasis on technical
			 merit, grants to academic institutions or industry-academic consortia to
			 establish 2 or more national offshore wind centers.
				(2)SelectionIn
			 selecting academic institutions or industry-academic consortia, the Secretary
			 shall ensure that—
					(A)not less than 1
			 national offshore wind center focuses on transitional depth and deepwater
			 floating offshore wind energy technologies; and
					(B)not less than 1
			 national offshore wind center focuses on shallow water offshore wind energy
			 technologies.
					(c)Grants
				(1)In
			 generalUnder the Program, the Secretary shall award grants to
			 States, academic institutions, and industry-academic consortia to conduct
			 coordinated, cohesive offshore wind power analysis, research, and development
			 projects consistent with the roadmap developed under section 4.
				(2)Use of
			 Department of Energy investmentsIn carrying out paragraph (1),
			 the Secretary shall, to the maximum extent practicable, leverage investments of
			 the Department of Energy relating to the activities described in that
			 paragraph.
				(d)Scope of
			 activities To be proposedThe Secretary shall request proposals
			 for projects under this section for carrying out 1 or more of the following
			 activities:
				(1)Development of
			 alternative State policies for orderly use of offshore wind power in State
			 power planning, including State incentives for development.
				(2)Quantitative
			 estimation of the offshore wind power resource, including—
					(A)wind directions
			 and strengths (including wind speed frequency distribution at technologically
			 significant heights, analyzed with the wind speed average and turbulence
			 intensity);
					(B)bathymetry;
					(C)waves and
			 currents;
					(D)seasonal air and
			 water temperature distributions;
					(E)potential ice
			 formation in the water and on the blades;
					(F)marine and
			 lacustrine geology studies;
					(G)the earthquake
			 potential of the area;
					(H)potential points
			 for grid connection according to current and future grid power evacuation and
			 wind farm power; and
					(I)exclusion of
			 competing uses.
					(3)Analysis of
			 offshore wind power to formulate recommendations for interconnection of
			 offshore sites to each other and to the mainland.
				(4)Development of
			 plans for integration of the wind resource into the electric grid,
			 including—
					(A)grid transmission
			 and distribution topology;
					(B)systems analysis
			 for reliable and efficient large-scale wind power integration;
					(C)multilevel
			 automatic control management of the power system;
					(D)voltage and
			 frequency regulation;
					(E)a plan to
			 coordinate new offshore wind farms with existing classical generators;
					(F)energy storage
			 for managing the variability in power production and load demand; and
					(G)load demand and
			 wind speed prediction.
					(5)Analysis of the
			 potential wildlife and ecological effects, which may include on-site field
			 study of possible wildlife impacts and any visual effects to adjacent
			 communities.
				(6)Study of
			 infrastructure needs, academic programs at institutions of higher education,
			 training, employment, and other economic impacts of permitted and potential
			 offshore wind power projects.
				(7)Development of an
			 advanced concept offshore wind turbine generator that would use alternative
			 designs not being implemented, such as new wind turbine blade, drivetrain, and
			 electrical generator configurations.
				(8)Optimization of
			 the configuration of wind turbines in offshore arrays to improve overall
			 efficiency.
				(9)Development of
			 advanced materials, manufacturing techniques, and deployment strategies that
			 could reduce installation and operation costs including advanced blade
			 manufacturing activity (including automation, materials, and the assembly of
			 large-scale components) to stimulate the development of the blade manufacturing
			 capacity of the United States.
				(10)Design,
			 demonstration, and deployment of advanced foundations, anchors, moorings, and
			 other components that reduce costs and can sustain severe water and ice flow
			 conditions for application in shallow water, transitional depths, and deep
			 offshore water.
				(11)Research focused
			 on improving the reliability of wind turbine subsystems and components critical
			 to offshore locations.
				(12)Development of
			 floating platforms, anchors, and mooring technologies that extend the water
			 depth of installations that—
					(A)increase
			 available site locations; and
					(B)reduce the effect
			 of the view from the shore.
					(13)Development of
			 advanced control systems for offshore wind turbines, gravity and floating
			 foundations, and combining hydrodynamics and aerodynamics, including mechanical
			 loads attenuation, high power quality, optimum reliability, and health
			 monitoring.
				(14)Research on the
			 design of large blades, including efficient airfoils, de-icing systems,
			 structural analysis, materials, and appropriate control systems for load
			 attenuation.
				(15)Design and
			 development of new deployment vessels that reduce the cost of installation and
			 maintenance of offshore wind turbines and submarine cables.
				(16)Development of
			 advanced power electronics and alternating current or direct current electrical
			 systems to connect offshore wind farms to each other and the mainland
			 electrical grid.
				(17)Full-scale
			 testing and establishment of experimental offshore wind farms and other
			 projects—
					(A)to demonstrate
			 advanced offshore wind components and systems; and
					(B)to validate
			 technology and performance issues relating to the components.
					(e)Consultation
			 requirementsIn carrying out subsection (d), the Secretary
			 shall—
				(1)in consultation
			 with the Secretary of the Interior, carry out—
					(A)subsection
			 (d)(2)(G); and
					(B)subsection
			 (d)(5); and
					(2)in consultation
			 with the Secretary of Commerce, carry out subparagraphs (A) through (F), (H),
			 and (I) of subsection (d)(2).
				(f)Proposal review
			 and selection criteriaThe Secretary shall review applications,
			 and rank and award proposals that—
				(1)contain a written
			 plan by each participating State government, academic institution, or
			 academic-industry consortia describing the manner in which the information
			 developed will be used for, and integrated into, decisions regarding offshore
			 wind power;
				(2)include as part
			 of the proposal activity, the training of professionals in analysis of offshore
			 wind power to enhance the national offshore wind power analysis
			 capability;
				(3)propose to carry
			 out 1 or more of the activities described in subsection (d) and provide
			 evidence of a proven capability to carry out the activities, as demonstrated
			 through—
					(A)prior research,
			 publications, patents, and advising of government and industry regarding
			 offshore wind power research; or
					(B)in the absence of
			 that experience, demonstrated capability in general wind power research or
			 other fields that may be transferred to offshore wind power;
					(4)have scientific
			 merit in the fields of science, engineering, or social science required to
			 carry out the activities described in subsection (d);
				(5)supplement
			 efforts carried out as of the date of enactment of this Act by the Secretary of
			 the Interior, the Secretary of Commerce, and the heads of other applicable
			 Federal agencies to address data needs for the development of offshore wind
			 power as identified in consultation with the heads of the applicable Federal
			 agencies;
				(6)are consistent
			 with a preference for proposals that are identified in the roadmap as strongly
			 contributing to near-term and mid-term development targets; and
				(7)have a term of
			 not less than 1 year and not more than 4 years.
				(g)ReportsA
			 State, academic institution, or industry-academic consortia that receives a
			 grant under this section shall submit a report that describes the findings of
			 the research and development conducted with the grant to—
				(1)the
			 Secretary;
				(2)the Secretary of
			 Commerce;
				(3)the Secretary of
			 the Interior; and
				(4)the Chief of
			 Engineers.
				(h)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this section $75,000,000 for each of fiscal years 2011 through 2015.
			6.Use of renewable
			 energy to comply with Federal renewable electricity standardSection 610(c)(2) of the Public Utility
			 Regulatory Policies Act of 1978 (as added by section 132 of the American Clean
			 Energy and Leadership Act of 2009) is amended—
			(1)in subparagraph
			 (H), by striking and after the semicolon at the end;
			(2)in subparagraph
			 (I)(iv), by striking the period at the end and inserting ; and;
			 and
			(3)by adding at the
			 end the following:
				
					(J)allow triple
				credits for generation of energy from offshore wind
				power.
					.
			7.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this Act such sums as are
			 necessary.
		
